Clerke, J.
—This is another attempt to test the validity of the order of this court of the 7th December, 1855, declaring the dissolution of this company; which order has been in all respects ratified by the general term of this" district. It cannot be reviewed in this form now. The court has not sanctioned or ratified the discontinuance referred to in the complaint. Several distinct causes of action have also been improperly united in the complaint.
Judgment for the defendants on the demurrer, with costs.
II. July, 1858. Motion for injunction.
Pending an appeal from this decision, the motion for an injunction was heard, and the following decision rendered:
Engraham, J.
—I do not propose to examine the questions raised by the plaintiffs as to the proceedings for the appointment of a receiver, because it appears to me that those questions cannot be made available in the present action.
*370The court had jurisdiction of the subject-matter of those proceedings, and had power to dissolve that corporation and to appoint a receiver. Having that power, and having the defendants within their jurisdiction, so as to exercise over them the power conferred by law, any irregularity in the exercise of those powers can only be reviewed in the proceedings in which that irregularity exists.
Whether, therefore, the proceeding sets forth in the application to the court sufficient to warrant the court in entertaining
O
the application, or whether the proceeding should be by action or by petition, are not questions which can be raised collaterally.
Another reason why I am of opinion that these matters cannot be reviewed in the present action is, that the same have been adjudicated by this court in the original proceeding, to which the company is a party directly, and to which also the other plaintiffs were parties by being stockholders and officers of the company. (5 Abbotts’ Pr. R.. 444.)
As between the parties to that proceeding the whole matter is res adgudicafa, and can only be reviewed on appeal as to the third persons; it is the decision of one branch of this court, affirmed by the general term, and therefore controlling any decision I may be called upon to make on similar questions.
Something has been said about allowing the company to revive its powers, and carry on again the business of insurance. It is sufficient in answer to that, to say that no such permission can be obtained in this action. Upon payment of the debts of the company, the receiver’s powers are at an end. Until that is done, I see no relief in this court but by an appeal to the Court of Appeals from the decision of the general term.
Whatever may be my view of the questions originally discussed, or of the regularity of the proceedings, I feel compelled to follow the views heretofore expressed by this court. The motion for an injunction is denied.